Citation Nr: 0824864	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  07-21 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer with severe gastroesophageal reflux disorder.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disk disease and osteopenia of the lumbosacral 
spine with spinal stenosis at L4-L5 and L3-L4 (previously 
evaluated as low back strain).

3.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy of right lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy of left lower extremity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision in 
which the RO t continued the veteran's 20 percent rating, 
each,  for  duodenal ulcer, and for degenerative disk 
disease; as well as  granted service-connection and assigned 
an initial 10 percent rating, each, for radiculopathy of the 
right and left lower extremities, effective October 2004.  In 
February 2007, the veteran filed a notice of disagreement 
(NOD) with the assigned ratings.  The RO issued a statement 
of the case (SOC) in June 2007, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2007.  In a March 2008 rating 
decision, the RO  granted a higher initial rating of 20 
percent , each, for radiculopathy of the right and left lower 
extremities (also effective October 1, 2004)..

As a final preliminary matter, the Board notes that, in a 
June 2008 statement, the veteran filed new claims for 
increased ratings.  As the new claims have not yet been 
addressed by the RO, these matters are not properly before 
the Board; hence, they are referred to the RO for appropriate 
action.


FINDING OF FACT

In June 2008, prior to the promulgation of a decision in the 
appeal, VA received notification from the veteran that a 
withdrawal of this appeal is requested.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the veteran or by 
his or her authorized representative.  See 38 C.F.R. § 20.204 
(2007).  

In correspondence received at the RO in June 2008, the 
veteran indicated that he wished to withdraw all of his 
pending appeals.  As the veteran has withdrawn this appeal, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it must be 
dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


